 BETH ISRAEL MEDICAL CENTERBeth Israel Medical Center, Employer-Petitioner,'and District 1199, National Union of Hospital andHealth Care Employees, RWDSU, AFL-CIO.Case 2-UC-99April 27, 1977DECISION AND ORDER CLARIFYINGUNITBY MEMBERS JENKINS, MURPHY, ANDWALTHERUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Robert A.Reisinger. Thereafter, pursuant to Section 102.67 ofthe Board's Rules and Regulations, Series 8, asamended, the Regional Director for Region 2 issuedan order transferring this proceeding to the Board.Thereafter, briefs were filed by the Employer and theUnion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings at the hearing and finds that they are freefrom prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Union is a labor organization within themeaning of the Act and claims to represent certainemployees of the Employer.3. The Employer is a member of the League ofVoluntary Hospitals and Homes of New York, andoperates a nonprofit hospital in New York City. TheEmployer was one of the founding members of theLeague and has bargained with the Union since1968. At the time of the hearing in this proceeding,the parties had a collective-bargaining agreementeffective July 1, 1974, to June 30, 1976, encompassinga unit of about 2,000 employees. The unit isdescribed in the contract as including "all employ-ees" but excluding "supervisory, confidential, execu-tive and managerial employees."2i Hereinafter called Employer.2 The recognition clause of the agreement provides:The Hospital recognizes the Union as the sole and exclusivecollective bargaining representative of all of the employees in thebargaining unit(s) set forth in a stipulation ... between the Union andeach Hospital to be annexed hereto.Although the record contains no evidence that the above-mentioned229 NLRB No. 32The parties agree that the only issue in thisproceeding is the unit placement of six housekeepingsupervisors in the housekeeping department; sixpractical dietitians, two dietary aides, and one mainkitchen supervisor in food service; one controlsupervisor, one dispensing supervisor, and onesupervising pharmacist in the pharmacy; one chieflaboratory technician in pathology; two lead X-raytechnicians in radiology; two social work supervisorsII, three social work supervisors I, and two seniorsocial workers in the social service department; onesupervisor of medical records in medical records;and two supervising psychologist-Ph.D.'s in thepsychiatry department.The Employer contends that all but one of thepersons employed in the above-mentioned jobclassifications are supervisors under the Act, and thatthe remaining individual is managerial, and that,thus, all of them must be excluded from the unit. TheUnion contends all are employees and thus appropri-ately included in the contract unit.We note some general principles at the outset. Indetermining supervisory status, the Board is notguided by an individual's job title or classificationbut by actual duties, and in determining such dutiesthe Board takes into account, inter alia, the type ofwork done and the responsibility exercised in theperformance of the job. Similarly, the Board'sdetermination is based on the existence of authorityrather than on assertions that supervisory authorityhas been conferred on a particular person.3Also,routine direction of the type customarily exercised byexperienced employees over those less skilled doesnot confer supervisory status within the meaning ofthe Act.4Further, responsibility for making workassignments in a routine fashion does not make one asupervisor, nor does the assumption of some supervi-sory authority for a temporary period create supervi-sory status.5With these principles in mind, we find on the basisof the entire record that all those contested employ-ees in pharmacy, medical records, and psychiatry aresupervisors under the Act, but that the balance of theindividuals in dispute are employees within the Act'sdefinition.6stipulation was ever executed by the Employer and the Union, the partiesstipulated that the disputed classifications are covered by their contract.3 West Penn Power Co. v. N.LR.B., 337 F.2d 993, 996 (C.A. 3, 1964).4 Southeastern Cast Stone, Incorporated 185 NLRB 688, 691-692 (1970),and cases cited therein.5 Mid-State Fruit, Inc., 186 NLRB 51 (1970).6 We also find that one of the contested social work supervisors 11 in thesocial service department is not a managerial employee within the meaningof the Act.295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHousekeepingThe employees in this department are assignedprimarily to clean and wax floors and remove trashin various areas of the hospital. The Employer seeksto clarify the unit by excluding Day Crew House-keeping Supervisors, Rosenberg, Pharand, Grant,Johns, and Jordan, and Night Crew HousekeepingSupervisor Breedy. The day-shift supervisors andtheir crews of 7 to 30 employees are assigned to workfrom 7:30 a.m. until 4 p.m., on rotating shifts,through the entire week. The night crew of approxi-mately 48 employees work from 11:30 p.m. until 7:30a.m., Sunday through Thursday. An assistant direc-tor of the hospital, Zipkin, is in charge of thedepartment. Harry Sanford, the director of house-keeping services, is under Zipkin. The manager ofoperations, Burgess, and the housekeeping coordina-tor, Mrs. Purcell, are under Sanford. Zipkin, Burgess,and Purcell are on duty during the hours between7:30 a.m. and 5 p.m., Monday through Friday.Supervisors Grant and Rosenberg report to Burgess.Pharand, Johns, and Jordan report to Purcell. Breedyreports to Purcell and Burgess.Housekeeping employees are permanently assignedto a crew by Burgess, Purcell, and Sanford. Some-time such assignments are made or are changed afterconsultation with the supervisors in order to assem-ble a crew "balanced properly by quality." Workschedules are also made up in advance by Burgessand Purcell so that all employees know their regularassignments.The housekeeping supervisors' primary function isto see that employees on their crews have the propersupplies and equipment with which to work; that thework within a particular area gets done; and that thearea is cleaned properly. The supervisors check to seethat all employees report for work and that all areasare covered. There is no evidence that they give otherthan routine directions to the employees on theircrews.The supervisors have no authority to change thepermanent assignments of employees that are listedon each schedule. They have no authority toschedule overtime and, before reassigning an em-ployee from one area to another, in the event thatsome employees do not report for work, thesupervisors must check with Burgess or Purcell.We find upon the basis of the entire record that thehousekeeping supervisors are not supervisors withinthe meaning of the Act. The record does not supporta finding that they responsibly direct and/or useindependent judgment in performing their duties. Insum, upon the basis of the entire record, it appears7 Armour and Company, d/b/a Memphis Cotton Oil Mill, 115 NLRB 515,517. fn.2 (1956): Hilton Hotels Corporation d/b/a Statler Hilton Hotel, 191NLRB 283. 287 (1971): Mid-State Fruit, Inc., supra at 52.that Burgess and Purcell have the initial responsibili-ty to make assignments and to direct the employeesin their work. As noted, supra, Burgess and Purcellmake up the schedules which are given to thesupervisors. Burgess and Purcell maintain directcontact with housekeeping wherever they are work-ing during the day, checking on the employees tomake certain that the work is being done. It is clear,on the basis of the entire record, that the employeeswho are assigned to the various day crews know whattheir job functions are during their tour of duty andthat any assignment or direction by any of thehousekeeping supervisors is merely of a routine andnot an independent nature. Accordingly, we shallinclude them in the unit.7As noted, supra, Breedy and his crew of approxi-mately 48 employees work exclusively on the nightshift. Breedy is the only housekeeping supervisor onduty during the hours from 11 p.m. until 7:30 a.m.and no higher level official is then on duty. Breedy isresponsible only for the crews who clean thenonpatient areas in the hospital. Even though Breedyis the only housekeeping supervisor on duty at night,the record lacks evidence showing that Breedyactually directs in a responsible manner the work ofthe employees who are on the night crew. Further-more, there is nothing in the record to show that thenature of the cleaning work performed by the nightcrew is any different from that performed by thehousekeeping employees on the day shift, which isstrictly routine work. Accordingly, we shall includehim in the unit.Food ServiceThe primary function of the food service employ-ees is to provide food for patients. Ronald Fread, thedirector of food service, heads the department. Hereports to an assistant director of the hospital, Reilly.The associate director of the department, LawrenceStrumpf, is directly responsible for its operation. Thealleged supervisors, Reece, Clark, Caton, Thomas,Stoessel, Stuart, Massenberg, Odom, and Robinson,work in sanitation and delivery or in the patient trayassembly areas. They either work under EdwardCohen, the head of the production area, or underGregory Gardner, the manager of patient trayassembly. Gardner is assisted by Mrs. Lewis, theassistant manager. The workweek schedule and theday-off schedule are set up by Strumpf.Practical Dietitians Reece, Clark, and Caton workwith employees classified as dietary workers, dietaryclerks, and pot washers. The three are responsible forcoordinating the efforts of these employees in296 BETH ISRAEL MEDICAL CENTERwashing pots, pans, dishes, and other utensils in thekitchen, as well as removing garbage. Clark alsochecks the schedule to make sure that all employeesare on the job and that all stations are cleaned. Reecealso sees that the cold food is ready and that trays areready for the line. The record does not show whatother duties Caton performs, but it does show thatsometimes she speaks to other employees aboutmistakes that they might make and shows them thecorrect way of doing their job. On one occasion,Caton called Cohen's attention to the fact that oneemployee left his work station three times during oneworkshift. Pursuant to Cohen's instruction, Catonsubmitted a suspension notice, which Cohen rewroteand returned to Caton for her signature.8In the patient tray assembly area, Mrs. Lewis isresponsible for the operation of the tray line and sheis the person to whom Main Kitchen SupervisorMassenberg and Practical Dietitians Thomas andStuart report. The other practical dietitian, Stoessel,reports to Gardner.9The function of the employees in the tray assemblyarea is to put food on the trays as ordered from themenu by each individual patient. The allegedsupervisors see that all employees are on duty and,when the trays come down the line, they check themenu with the items on the tray to see that all theitems which the patient has ordered are on the tray.If an item is missing, they call for the particularstation to provide the item. They also see that thearea is cleaned by the sanitation man who is assignedthere; that the necessary equipment for the followingmeal is present; and that everyone is back to theirstations after their breaktime.The record shows that the work in the food servicedepartment is basically routine; that the majority ofjobs are interrelated and can be performed by mostemployees; 10 and that none of the jobs requires anyspecial instructions or special skills that take morethan several hours for anyone to learn.As in the case of the housekeeping employees, theonly supervisory issue truly present is whether thealleged supervisors responsibly direct other employ-ees in a manner which requires the use of indepen-dent judgment. Upon the basis of the entire record,we find that they do not possess such authority andthat they are not supervisors within the meaning ofthe Act.'s The record shows that employees are "supposed to be warned threetimes" and then they are written up if a fourth warning is necessary. In thisrespect, on occasion some of the alleged supervisors have spoken toemployees about neglecting their duties, but when any such neglect such asexcessive tardiness or absence from work areas became serious the allegedsupervisors would issue written warnings to employees which were preparedby other persons in higher levels of authority.9 At the hearing, the Employer amended the petition to also exclude, asalleged supervisors, dietary aides Joan Robinson and Ruby Odom becausethey assumed the duties of practical dietitians on the tray line duringemergencies or at vacation time.PharmacyThe Employer seeks to clarify the unit by excludingPharmacists James, Roth, and Thompson. All threehave essentially the same authority. The director ofpharmacy service, Eugene Mills, has responsibilityfor the direction of pharmacy service for all thepharmacies in the hospital. Mrs. Schleider, theassistant director of pharmacy service, is in charge ofmaking up the work schedule.Pharmacist James works with one compoundingpharmacist, five helpers,'2three porter-messengers,and some volunteers. These employees' duties in-clude the prepackaging and prelabeling of medica-tions, and the compounding of prescriptions forpatients under department "policy and procedure."James is responsible for assigning the employees'specific job duties and scheduling. In the event anemployee is out sick, James is responsible for makingchanges among personnel who are available to himto see that all work is performed. James also isresponsible for making sure that the individuals whoare available to work do so, in accordance withdepartment schedules. If employees fail to performaccording to their schedules, it is James' responsibili-ty to find out if there is a problem in terms of theemployees not complying with what has beenestablished.l3 If James is unable to handle theproblem, he brings it to Mills' attention and the lattermakes a recommendation for the appropriate courseof action.James also has recommended persons for jobs, butthe record does not show whether any persons he hasrecommended have been hired.Roth works with 13 pharmacists, 4 interns, a clerktypist, and a porter-messenger. He is involved in thedistribution of prescriptions and medication topatients. James and Roth both mark applicablecomments listed on employee evaluation formspertaining to the quality and quantity of a probation-ary employee's work performance. In 1975, Rothdiscussed with Mills the performance of a probation-ary employee whose work he had evaluated, and thatemployee was retained by the Employer.In 1974, Mills sent a memo to the pharmacy staffreminding them that hours of work were based uponthe needs of the department and that the hours "willbe adhered to, unless a supervisor is notified and10 Whenever an employee is absent from his or her assigned station, asprescheduled by management, each of the alleged supervisors has at timesmade arrangements for another employee to fill the vacancy. They have noauthority to schedule overtime.ii Hilton Hotels Corporation d/b/a Statler Hilton Hotel, supra.12 Helpers replenish floor stocks, make deliveries, count tablets and pills,and prepare labels.13 Such as a report from a nurse that the "floor stock was not dealt ontime."297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproves a scheduled alteration." Pursuant thereto,James and Roth have authorized persons to make uptime when they have been late. The pharmacy staffwas also notified in 1974 that James would scheduleand supervise various work activities in the pharma-cy and any personnel assigned to those functions. In1975, Mills notified the staff that James and Roth"will be responsible for making weekly assignmentschedules on a routine basis." However, the recordshows that James and Roth were to meet on a weeklybasis to decide the personnel needs for the followingweek and then feed that information back toSchleider, who herself made up the work schedule.Thompson works with five pharmacists and onehelper in the Harlem facility. He is responsible forthe day-to-day operation there and has the sameresponsibilities as Roth and James. He has not filledout any performance evaluation forms, however. Therecord does indicate that Thompson filled out formson two occasions indicating that he had warned autility aide for an unexplained absence and hadwarned a pharmacist for violating the holidaymedication schedule.As the record shows that James, Roth, andThompson responsibly direct the employees underthem and approve variations in employee workschedules, inter alia, we conclude that they aresupervisors under the Act. Accordingly, we shallexclude them from the unit.PathologyThe Employer seeks to exclude from the unit thechief laboratory technician at Morris J. BernsteinInstitute (MJBI), William Chlebowski. The recordshows that the department is under the overalldirection of a Dr. Stenger. Herbert Lerner is theadministrator of the department, and is responsiblefor all administrative and technical functions, per-sonnel, and discipline. Lerner "coordinates" with theassociate director, Dr. Tiersten, and another uniden-tified doctor. Chlebowski reports to Mr. Richmondon administrative matters and to Dr. Nina Wolfe ontechnical matters.Chlebowski is the most senior and most experi-enced technician in his lab. He spends about 75percent of his time taking blood samples frompatients on the floors and analyzing the samples inthe lab. He also makes sure that supplies are on handand he distributes the workload to the four other" Other unit classifications in the department include aides, orderlies,and receptionists.i~ The Employer asserts that Benson and Starr have the authority torecommend hiring. Benson testified that she does not participate in hiring.Starr was not questioned about his part in hiring, but he did testify thatmany times he did not know that people were hired until the day theystarted to work. Weathers apparently consults with Benson and Starr aboutthe work of students, but the record is inconclusive as to whether or not anytechnicians in the lab. Each of the four technicians ischiefly responsible for a particular procedure in thelaboratory. Thus, when a certain test is necessary,Chlebowski routinely assigns that work to thetechnician chiefly responsible for that test or proce-dure. If there is an overload in a particular area or ifa technician is on vacation, Chlebowski has theoption of giving the work to any technician as theyare all cross-trained. Chlebowski is also responsiblefor quality control and the maintenance of equip-ment, and he fills out the timesheets for theemployees.From the foregoing, we conclude Chlebowski is an"employee" under the Act. The great bulk of his timeis spent in performing work quite similar to that ofother technicians in his lab. His assignment of workis simply in accord with the particular expertiseneeded in the particular procedure to be performed.Each technician has a special skill and thus there isno independent judgment in this assignment of work.The balance of Chlebowski's duties are basicallyadministrative in nature and, accordingly, we con-clude that he is not a supervisor.RadiologyThe two X-ray technologists whom the Employerwishes to exclude from the unit, Benson, who islocated in MJBI, and Starr, who is located at themain hospital, work under the direction of MarinaWeathers, the chief technologist in the department.s4Weathers reports to the administrative coordinatorand to the chairman of radiology.Weathers hires,'5fires, and disciplines all employ-ees in the department. She makes up the monthlyschedule and assigns the technologists and studentsto work in specific X-ray rooms.'6Weathers some-times makes changes in the assignments, dependingon the daily needs of the department and who isavailable.Benson is a salaried employee but otherwise sheenjoys the same benefits and conditions of employ-ment as other employees. She is the chief X-raytechnologist in the MJBI radiology department andworks with one X-ray technologist, one student, anda file clerk. She spends most of her time taking X-rays. Benson has no authority to grant time off. Shehas issued disciplinary warnings to two employeeswhen she was told to do so by higher authority. IfBenson needs assistance, or a technologist calls ininput they might have in this respect is determinative of whether the studentis hired. The record does show that when it comes to the point of hiringstudents no consultation with either Benson or Starr is involved becauseWeathers has had the opportunity to observe the student over a long periodof time.'6 Some X-ray rooms are used for chest X-ray and other rooms are usedfor general diagnostic X-ray. Some technologists prefer permanent roomassignments and others prefer rotating to different rooms.298 BETH ISRAEL MEDICAL CENTERsick, or if a machine breaks down, she calls Weathersand advises the latter of the nature of the problems.Benson does have the responsibility to see thatemployees are at work and that lunch and coffee-breaks are taken on time.Starr is hourly paid and enjoys the same benefitsand working conditions as the other employees in thedepartment at the main hospital. He works with 14technologists, I aide, 3 orderlies, and 2 receptionists.He does not make work assignments, but he isbasically responsible for the flow of the work, i.e., forgetting the patients X-rayed and getting them back totheir rooms. He follows the schedule which lists thenames of patients and the examinations that have tobe done each day. He checks the quality of the X-rays and, in the event the X-ray is not of sufficientquality, he tells the technologists to take another X-ray. He also schedules lunch breaks to accommodatethe technologist and the work schedule. He does notevaluate employees with whom he works. He hastalked to them about coming in late when told to doso by Weathers.We find that Benson and Starr give only routinedirections to employees and that they do not exerciseindependent judgment or make effective recommen-dations about the performance of employees. Ac-cordingly, we find that they are not supervisorswithin the meaning of the Act and we shall includethem in the unit.7Social ServiceThe employees in this department are engaged intreating the psychosocial problems of patients bysocial work treatment; counseling; therapy withindividuals, groups, and families; and collaborativework with physicians and nurses.Ruth Seltzer, the director of social work, is incharge of the department. The individuals whom theEmployer seeks to exclude from the unit are engagedprimarily in leading teams of social workers.Groeschel has a master of social work degree(MSW) and a master's degree in public administra-tion. She handles and reviews patient cases, gathersmaterial for inspection teams, and assists Seltzer inupdating manuals, policies, and procedures. Shecoordinates services between the social work depart-ment and other departments. She does discuss thejob performance of social workers with Seltzer, butshe does not make specific recommendations or anycourse of action. We find, contrary to the Employer'sassertion, that Groeschel is not a managerial employ-"? Bay Medical Center, Inc., 218 NLRB 620 (1975); The Grocers SupplyCompany, Inc., 160 NLRB 485, 490 (1966).is BellAerospace, A Division of Textron, Inc., 219 NLRB 384 (1975)."9 Amorose reports to the head of the adolescent psychiatnc unit, Dr.ee because there is no evidence that she formulates oreffectuates management policies.'8Watkins has an MSW degree and takes casereferrals for teenage service patients. On a typicalday, she attends meetings with psychiatrists andsocial workers, and sees patients. She has neverdisciplined anyone and does not have the authorityto hire or fire. She gives information, in terms of thesocial work department's policies, to KathleenAmorose, a social worker assigned to another unit.19Watkins annually evaluates Amorose by merelyindicating whether or not she follows departmentpolicies, such as keeping statistics for case records.Amorose "covers" for Watkins while the latter is onvacation but, while Amorose is on vacation, Watkinsapparently covers for Amorose in emergencies only.Otherwise Dr. Been handles Amorose's cases. Wefind Watkins possesses no supervisory indicia and weshall include her in the unit.Nye, a senior social worker in surgery, has a MSWdegree. He gives professional guidance to membersof his team on particular problems. He does not hireor fire employees, but he did interview one prospec-tive social worker.20He does not handle grievancesnor does he recommend discipline, but he may bringto the attention of his team the fact that written workis not up to date and he makes sure that proceduresare followed in closing out cases. He does not makecase assignments and he has nothing to do withdirecting the other team members as to their mannerof rendering service in a specific case. He doessometimes transfer a case to himself or to anotherteam member in the event that an employee's level oftraining and skill is not adequate to deal with thecase. Such transfers are based on his best profession-al judgment of the needs of the patient and thecapacities of the employees rendering the services.We find on the basis of the entire record that Nyedoes not exercise supervisory authority in the interestof the Employer. The authority which he possesses totransfer cases after original assignment is merelyincidental to the professional treatment of patientsand does not, without more, constitute an exercise ofsupervisory authority within the meaning of the Act.Accordingly, we find that Nye is not a supervisor andwe shall include him in the unit. Since the recordshows that Sarah Cortes, a supervisor I, has jobduties similar to Nye, we find that she is not a"supervisor" and we shall include her in the unit.Miller, a social work supervisor I, has an MSWdegree. She spends her day making rounds incomprehensive health service, emergency service,Hal Been. The latter also evaluates Arnorose on her professional capabili-ties.o0 The prospective employee was also interviewed by two other peopleand by Seltzer before being hired.299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand adult speciality clinics. She confers briefly withdoctors and nurses on referrals and consults withsocial workers who may be having problems withtheir cases. She also discusses the type of treatmentbeing given in particular cases and goals andobjectives, assesses the patients' problems, anddiscusses possible alternatives to achieve success. Shedoes not hire or fire or discipline other employees.She does assign some cases but the greater majorityof cases come about as a result of "walk-ins" or areemergency cases which are assigned by the depart-ment's receptionist. We find that Miller is not asupervisor and we shall include her in the unit.Selterman has an MSW degree and is classified as asocial work supervisor I in OB/GYN. She spends herday handling cases, meeting with other socialworkers, discussing problems and policies andprocedures. The record shows that she lacks any ofthe indicia of supervisory authority. Accordingly, wefind that she is not a supervisor and we shall includeher in the unit.Perry has an MSW degree and is assigned as asocial work supervisor II in pediatrics. She handlescases, consults with other social workers in her areaabout problems, and answers any questions theymight have about the kind of service they aredelivering, or the quality of the service. She alsoserves as a coordinator for the teams from themedical, administrative, nursing, nutrition, andpsychiatric disciplines, which meet once a week todiscuss how each discipline "fits together to ...health care" that is given to patients. She hasevaluated probationary employees on how theyperform the mechanics of their job, and the qualityand quantity of their work, but she has no idea of theweight given her evaluations. We conclude that Perryis not a supervisor under the Act.In sum, we note that, in finding these employeesnot to be supervisors, any direction that the above-considered social service department employees giveto other employees in their respective units isincidental to their professional treatment of patientsand is basically a product of the more highlydeveloped professional skills that they possess vis-a-vis the other members of the social work team. 21Medical RecordsThis department is responsible for the processing,maintenance, filing, and completion of medicalrecords. Anita Glassberg is the director and hasoverall responsibility in the department. She isassisted by a medical records manager and threeassistant medical records managers. The Employerseeks to exclude Gutierrez, who works under GloriaBarton, the assistant medical records manager atMJBI. Barton is the overall supervisor for the entirerecords department at MJBI.Gutierrez, sometimes with the instruction or helpof Barton, distributes the workload of the depart-ment to some 17 employees. Certain of this work is ofa simple nature, but certain work, e.g., that involvingrecord analyses or the coding and indexing ofdiagnoses, necessitates a degree of skill, and Gutier-rez decides who in the department will do that work.If an employee is absent from work, she can reassignthat employee's work. It is Gutierrez' responsibilityto insure that employees perform their work ade-quately and conform to hospital procedures andpolicies and she can issue, and has done so, warningnotices to employees for their failure to conform tothese standards. She also trains employees in theirjobs. Barton and Gutierrez have jointly interviewedapplicants for jobs and the recommendations whichGutierrez has given to Glassberg have been ultimate-ly adopted by Glassberg.As Gutierrez, inter alia, responsibly assigns work toand directs employees, disciplines them and giveseffective recommendations on hiring, we find she is asupervisor and shall exclude her from the unit.PsychiatryThe Employer seeks to exclude from the unitSupervising Psychologists Horner and Tucker. Theyare assigned to child adolescent services and reportto Dr. Levy, who has clinical responsibility forrendering psychiatric services and responsibility forthe training of residents in that service. Horner andTucker are responsible for the general organizationof the work undertaken by four staff psychologists.Horner and Tucker review test material, offersuggestions and ideas, or affirm that the staffpsychologists are on the right track, and ensure thattheir work is of good quality. Horner and Tucker alsointerview applicants for vacant jobs and make oralrecommendations which are usually followed byLevy. Levy, however, also interviews the applicants.Based on the various effective recommendationsfor hire that the two have made, and their apparentresponsible direction of the work of employees, wefind that Horner and Tucker are supervisors underthe Act and we shall therefore exclude them from theunit.ORDERIt is hereby ordered that the collective-bargainingagreement covering the employees of Beth Israel21 See Wing Memorial Hospital Association, 217 NLRB 1015 (1975).300 BETH ISRAEL MEDICAL CENTERMedical Center, New York, New York, who arerepresented by District 1199, National Union ofHospital and Health Care Employees, RWDSU,AFL-CIO, is hereby clarified by excluding assupervisors under Section 2(1 1) of the Act the controlsupervisor, the dispensing supervisor, and the super-vising pharmacist in the pharmacy; the supervisor ofmedical records in the medical records department;and the supervising psychologists in the psychiatrydepartment.301